Exhibit 10.6

 

Execution Version

 

SEVERANCE AGREEMENT

 

This SEVERANCE AGREEMENT (“Agreement”) is made as of the 27th day of October,
2008, between Roger Cozzi (“Executive”) and Gramercy Capital Corp., a Maryland
corporation (“Gramercy”), to be effective as of October 28, 2008 (the “Effective
Date”).  This Agreement is being entered into in connection with the Employment
and Noncompetition Agreement, dated as of the date hereof, by and between GKK
Manager LLC (the “Manager”) and Executive (as amended or superseded from time to
time, the “Employment Agreement”).

 


1.                                       TERM.  THE TERM OF THIS AGREEMENT SHALL
COMMENCE ON THE EFFECTIVE DATE AND SHALL CONTINUE THROUGH, AND TERMINATE ON,
DECEMBER 31, 2011 (THE “ORIGINAL TERM”) UNLESS EARLIER TERMINATED AS PROVIDED IN
SECTION 6 BELOW.  THE ORIGINAL TERM SHALL AUTOMATICALLY BE EXTENDED FOR
SUCCESSIVE ONE (1) YEAR PERIODS (EACH A “RENEWAL TERM”), UNLESS EITHER PARTY
GIVES THE OTHER PARTY AT LEAST THREE (3) MONTHS WRITTEN NOTICE OF DESIRE TO
NEGOTIATE TERMS AND/OR NON-RENEWAL PRIOR TO THE EXPIRATION OF THE THEN CURRENT
TERM; PROVIDED THAT A NOTICE OF DESIRE TO NEGOTIATE TERMS AND/OR NON-RENEWAL
GIVEN BY EXECUTIVE OR GRAMERCY UNDER THE EMPLOYMENT AGREEMENT SHALL BE DEEMED TO
CONSTITUTE A NOTICE OF DESIRE TO NEGOTIATE TERMS AND/OR NON-RENEWAL UNDER THIS
AGREEMENT. THE PERIOD OF EXECUTIVE’S EMPLOYMENT HEREUNDER CONSISTING OF THE
ORIGINAL TERM AND ALL RENEWAL TERMS, IF ANY, IS HEREIN REFERRED TO AS THE
“TERM.”


 


2.                                       EMPLOYMENT.  AS OF THE EFFECTIVE DATE,
GRAMERCY HAS APPOINTED EXECUTIVE TO SERVE AS ITS CHIEF EXECUTIVE OFFICER AND THE
MANAGER HAS ENTERED INTO THE EMPLOYMENT AGREEMENT WITH EXECUTIVE WHEREBY, AMONG
OTHER THINGS, THE MANAGER HAS AGREED TO EMPLOY EXECUTIVE TO SERVE AS THE CHIEF
EXECUTIVE OFFICER OF GRAMERCY.  THE BOARD OF DIRECTORS OF GRAMERCY (THE “BOARD”)
SHALL NOMINATE EXECUTIVE FOR ELECTION TO THE BOARD AT THE NEXT ANNUAL MEETING OF
STOCKHOLDERS OF GRAMERCY AT WHICH A CLASS OF DIRECTORS WITH A CURRENT VACANCY IS
TO BE ELECTED, SUBJECT TO EXECUTIVE’S CONTINUED EMPLOYMENT. IN CONSIDERATION OF
EXECUTIVE’S SERVICE AS AN OFFICER OF GRAMERCY, GRAMERCY SHALL COMPENSATE
EXECUTIVE AS PROVIDED IN THIS AGREEMENT.


 


3.                                       EQUITY AWARDS.  AS DETERMINED BY THE
BOARD OR THE COMPENSATION COMMITTEE OF THE BOARD (THE “COMPENSATION COMMITTEE”)
AND AS PROVIDED IN THIS AGREEMENT, EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN
GRAMERCY’S THEN CURRENT EQUITY INCENTIVE PLAN (THE “PLAN”) DURING THE TERM.  ON
THE EFFECTIVE DATE, EXECUTIVE WILL BE GRANTED 260,000 SHARES OF RESTRICTED
COMMON STOCK OF GRAMERCY (“COMMON STOCK”), “INCENTIVE STOCK OPTIONS,” AS DEFINED
UNDER SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
TO PURCHASE 100,000 SHARES OF COMMON STOCK, NON-QUALIFIED STOCK OPTIONS TO
PURCHASE 200,000 SHARES OF COMMON STOCK AND 500,000 LTIP UNITS IN GKK CAPITAL
LP, A DELAWARE LIMITED PARTNERSHIP, IN ACCORDANCE WITH AND SUBJECT TO DEFINITIVE
DOCUMENTATION WHICH IS CONSISTENT WITH THE TERMS SUMMARIZED ON EXHIBIT A HERETO
AND WHICH IS OTHERWISE CONSISTENT WITH GRAMERCY’S GENERAL PRACTICES FOR
DOCUMENTATION.


 


4.                                       INDEMNIFICATION AND LIABILITY
INSURANCE.  GRAMERCY AGREES TO INDEMNIFY EXECUTIVE TO THE FULL EXTENT PERMITTED
BY APPLICABLE LAW, AS THE SAME EXISTS AND MAY HEREAFTER BE AMENDED, FROM AND
AGAINST ANY AND ALL LOSSES, DAMAGES, CLAIMS, LIABILITIES AND EXPENSES ASSERTED
AGAINST, OR INCURRED OR SUFFERED BY, EXECUTIVE (INCLUDING THE COSTS AND EXPENSES
OF LEGAL COUNSEL RETAINED BY GRAMERCY TO DEFEND EXECUTIVE AND JUDGMENTS, FINES
AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED BY OR IMPOSED ON
SUCH INDEMNIFIED PARTY) WITH RESPECT TO ANY ACTION, SUIT OR PROCEEDING, WHETHER
CIVIL, CRIMINAL ADMINISTRATIVE OR INVESTIGATIVE (A “PROCEEDING”) IN WHICH
EXECUTIVE IS MADE A PARTY OR THREATENED TO BE MADE A PARTY OR IS OTHERWISE
INVOLVED, EITHER WITH REGARD TO HIS ENTERING INTO THIS AGREEMENT WITH GRAMERCY
OR IN HIS CAPACITY AS AN OFFICER OR DIRECTOR, OR FORMER OFFICER OR DIRECTOR, OF
GRAMERCY OR ANY AFFILIATE THEREOF FOR WHICH HE MAY SERVE IN SUCH CAPACITY. 
GRAMERCY ALSO AGREES TO SECURE PROMPTLY AND MAINTAIN OFFICERS AND DIRECTORS
LIABILITY INSURANCE PROVIDING COVERAGE FOR EXECUTIVE, WITH SUCH TERMS AND


 

--------------------------------------------------------------------------------



 


LIMITS AS ARE DEEMED APPROPRIATE BY GRAMERCY, TO THE EXTENT THAT COVERAGE CAN BE
OBTAINED ON REASONABLE EFFORTS AT A COMPARABLE RATE; PROVIDED THAT EXECUTIVE
SHALL BE COVERED IN SUCH A MANNER AS TO PROVIDE EXECUTIVE THE SAME RIGHTS AND
BENEFITS AS ARE ACCORDED TO THE MOST FAVORABLY INSURED OF GRAMERCY’S OFFICERS. 
THE PROVISIONS OF THIS SECTION 4 SHALL REMAIN IN EFFECT AFTER THIS AGREEMENT IS
TERMINATED IRRESPECTIVE OF THE REASONS FOR TERMINATION.


 


5.                                       GRAMERCY’S POLICIES.  EXECUTIVE AGREES
TO OBSERVE AND COMPLY WITH THE REASONABLE WRITTEN RULES AND REGULATIONS OF
GRAMERCY REGARDING THE PERFORMANCE OF HIS DUTIES AND TO CARRY OUT AND PERFORM
ORDERS, DIRECTIONS AND POLICIES COMMUNICATED TO HIM FROM TIME TO TIME BY
GRAMERCY, SO LONG AS SAME ARE OTHERWISE CONSISTENT WITH THIS AGREEMENT.


 


6.                                       COMPENSATION UPON TERMINATION.


 


(A)                                  TERMINATION BY THE MANAGER WITHOUT CAUSE OR
BY EXECUTIVE WITH GOOD REASON.  IF (I) EXECUTIVE’S EMPLOYMENT WITH THE MANAGER
IS TERMINATED BY THE MANAGER WITHOUT CAUSE (PURSUANT TO, AND AS DEFINED IN, THE
EMPLOYMENT AGREEMENT) OR (II) EXECUTIVE SHALL TERMINATE HIS EMPLOYMENT WITH
MANAGER WITH GOOD REASON (PURSUANT TO, AND AS DEFINED IN, THE EMPLOYMENT
AGREEMENT), THEN EXECUTIVE SHALL RESIGN ALL POSITIONS WITH GRAMERCY AND ITS
SUBSIDIARIES AND AFFILIATES.  IN ADDITION, SUBJECT TO EXECUTIVE’S EXECUTION OF A
RELEASE AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO GRAMERCY, WHEREBY, IN
GENERAL, EXECUTIVE RELEASES GRAMERCY FROM ALL CLAIMS EXECUTIVE MAY HAVE AGAINST
GRAMERCY (OTHER THAN CLAIMS TO PROVIDE THE SEVERANCE PAYMENTS AND BENEFITS
PROVIDED FOR IN THIS AGREEMENT AND CERTAIN OTHER SPECIFIED AGREEMENTS) (THE
“RELEASE AGREEMENT”), AND THE EFFECTIVENESS THEREOF ON OR WITHIN 30 DAYS AFTER
THE DATE ON WHICH EXECUTIVE’S EMPLOYMENT WITH THE MANAGER TERMINATES (THE
“TERMINATION DATE,” AND THE DATE OF SUCH EFFECTIVENESS BEING REFERRED TO HEREIN
AS THE “RELEASE EFFECTIVENESS DATE”), EXECUTIVE SHALL BE CREDITED WITH TWELVE
(12) MONTHS AFTER TERMINATION UNDER ANY PROVISIONS GOVERNING RESTRICTED STOCK,
OPTIONS OR OTHER EQUITY-BASED AWARDS GRANTED TO EXECUTIVE BY GRAMERCY RELATING
TO THE VESTING OR INITIAL EXERCISABILITY THEREOF; PROVIDED THAT ANY UNVESTED OR
UNEXERCISABLE RESTRICTED STOCK, OPTIONS OR OTHER EQUITY BASED AWARDS THAT WERE
GRANTED AS PAYMENT OF A CASH BONUS, AS DETERMINED AT THE TIME OF GRANT BY
GRAMERCY, IN ITS SOLE DISCRETION, SHALL BECOME FULLY VESTED AND EXERCISABLE ON
THE DATE OF EXECUTIVE’S TERMINATION.  FOR PURPOSES OF DETERMINING THE EFFECT OF
SUCH TWELVE (12) MONTHS OF CREDIT WITH RESPECT TO ANY PERFORMANCE-BASED VESTING
CRITERIA, (A) IF SUCH TERMINATION OCCURS LESS THAN SIX MONTHS AFTER THE
BEGINNING OF A PERFORMANCE PERIOD, THEN PERFORMANCE-BASED VESTING SHALL BE BASED
ON PERFORMANCE DURING THE PRIOR PERFORMANCE PERIOD AND (B) IF SUCH TERMINATION
OCCURS MORE THAN SIX MONTHS AFTER THE BEGINNING OF A PERFORMANCE PERIOD, THEN
PERFORMANCE-BASED VESTING SHALL BE BASED ON PERFORMANCE DURING SUCH INTERIM
PERIOD THROUGH THE MOST RECENTLY COMPLETED FISCAL QUARTER.  FURTHERMORE, UPON
SUCH TERMINATION, ANY THEN VESTED UNEXERCISED STOCK OPTIONS GRANTED TO EXECUTIVE
BY GRAMERCY SHALL REMAIN EXERCISABLE UNTIL THE SECOND JANUARY 1 TO FOLLOW THE
TERMINATION DATE OR, IF EARLIER, THE EXPIRATION OF THE INITIAL APPLICABLE TERM
STATED AT THE TIME OF THE GRANT.  NOTWITHSTANDING THE FOREGOING, THE PROVISIONS
OF THIS SECTION 6(A) SHALL NOT APPLY TO LTIP UNITS GRANTED PURSUANT TO SECTION 3
HEREOF, WHICH SHALL BE GOVERNED BY THE TERMS OF THE LTIP UNIT AWARD AGREEMENT
ENTERED INTO BY EXECUTIVE, GRAMERCY AND GKK CAPITAL LP AS OF THE DATE HEREOF.


 

Other than as may be provided under Section 4 or as expressly provided in this
Section 6(a), Gramercy shall have no further obligations hereunder following
such termination.

 


(B)                                 TERMINATION BY THE MANAGER FOR CAUSE OR BY
EXECUTIVE WITHOUT GOOD REASON.  IF (I) EXECUTIVE’S EMPLOYMENT WITH THE MANAGER
IS TERMINATED BY THE MANAGER FOR CAUSE (PURSUANT TO, AND AS DEFINED IN, THE
EMPLOYMENT AGREEMENT), OR (II) EXECUTIVE VOLUNTARILY

 

2

--------------------------------------------------------------------------------



 


TERMINATES HIS EMPLOYMENT WITH THE MANAGER HEREUNDER WITHOUT GOOD REASON
(PURSUANT TO, AND AS DEFINED IN, THE EMPLOYMENT AGREEMENT), THEN EXECUTIVE SHALL
RESIGN ALL POSITIONS WITH GRAMERCY AND ITS SUBSIDIARIES AND AFFILIATES AND
EXECUTIVE SHALL NOT BE ENTITLED TO ACCELERATION OF VESTING OR EXTENSION OF
EXERCISE PERIOD OF ANY EQUITY AWARDS, EXCEPT AS OTHERWISE PROVIDED IN THE
DOCUMENTATION APPLICABLE TO SUCH EQUITY AWARDS.  OTHER THAN AS MAY BE PROVIDED
UNDER SECTION 4 OR AS EXPRESSLY PROVIDED IN THIS SECTION 6(B), GRAMERCY SHALL
HAVE NO FURTHER OBLIGATIONS HEREUNDER FOLLOWING SUCH TERMINATION.


 


(C)                                  TERMINATION BY REASON OF DEATH.  IF
EXECUTIVE’S EMPLOYMENT WITH THE MANAGER TERMINATES DUE TO HIS DEATH, EXECUTIVE’S
ESTATE (OR A BENEFICIARY DESIGNATED BY EXECUTIVE IN WRITING PRIOR TO HIS DEATH)
SHALL BE CREDITED WITH TWELVE (12) MONTHS AFTER TERMINATION UNDER ANY PROVISIONS
GOVERNING RESTRICTED STOCK, OPTIONS OR OTHER EQUITY-BASED AWARDS GRANTED TO
EXECUTIVE BY GRAMERCY RELATING TO THE VESTING OR INITIAL EXERCISABILITY THEREOF;
PROVIDED THAT ANY UNVESTED OR UNEXERCISABLE RESTRICTED STOCK, OPTIONS OR OTHER
EQUITY-BASED AWARDS THAT WERE GRANTED AS PAYMENT OF A CASH BONUS, AS DETERMINED
AT THE TIME OF GRANT BY GRAMERCY, IN ITS SOLE DISCRETION, SHALL BECOME FULLY
VESTED AND EXERCISABLE ON THE DATE OF EXECUTIVE’S DEATH.  FOR PURPOSES OF
DETERMINING THE EFFECT OF SUCH TWELVE (12) MONTHS OF CREDIT WITH RESPECT TO ANY
PERFORMANCE-BASED VESTING CRITERIA, (A) IF SUCH TERMINATION OCCURS LESS THAN SIX
MONTHS AFTER THE BEGINNING OF A PERFORMANCE PERIOD, THEN PERFORMANCE-BASED
VESTING SHALL BE BASED ON PERFORMANCE DURING THE PRIOR PERFORMANCE PERIOD AND
(B) IF SUCH TERMINATION OCCURS MORE THAN SIX MONTHS AFTER THE BEGINNING OF A
PERFORMANCE PERIOD, THEN PERFORMANCE-BASED VESTING SHALL BE BASED ON PERFORMANCE
DURING SUCH INTERIM PERIOD THROUGH THE MOST RECENTLY COMPLETED FISCAL QUARTER. 
FURTHERMORE, UPON SUCH DEATH, ANY THEN VESTED UNEXERCISED STOCK OPTIONS GRANTED
TO EXECUTIVE BY GRAMERCY SHALL REMAIN VESTED AND EXERCISABLE UNTIL THE EARLIER
OF (A) THE DATE ON WHICH THE TERM OF SUCH STOCK OPTIONS OTHERWISE WOULD HAVE
EXPIRED, OR (B) THE SECOND JANUARY 1 AFTER THE DATE OF EXECUTIVE’S TERMINATION
DUE TO HIS DEATH.  NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF THIS
SECTION 6(C) SHALL NOT APPLY TO LTIP UNITS GRANTED PURSUANT TO SECTION 3 HEREOF,
WHICH SHALL BE GOVERNED BY THE TERMS OF THE LTIP UNIT AWARD AGREEMENT ENTERED
INTO BY EXECUTIVE, GRAMERCY AND GKK CAPITAL LP AS OF THE DATE HEREOF.


 

Other than as may be provided under Section 4 or as expressly provided in this
Section 6(c), Gramercy shall have no further obligations hereunder following
such termination.

 


(D)                                 TERMINATION BY REASON OF DISABILITY.  IN THE
EVENT THAT EXECUTIVE’S EMPLOYMENT WITH THE MANAGER TERMINATES DUE TO HIS
DISABILITY (PURSUANT TO, AND AS DEFINED IN, THE EMPLOYMENT AGREEMENT), EXECUTIVE
SHALL BE ENTITLED TO THE PAYMENTS AND BENEFITS, DESCRIBED IN THIS SECTION 6(D),
SUBJECT TO EXECUTIVE’S EXECUTION OF THE RELEASE AGREEMENT AND THE EFFECTIVENESS
THEREOF ON OR WITHIN 30 DAYS AFTER THE DATE ON WHICH EXECUTIVE’S EMPLOYMENT WITH
THE MANAGER TERMINATES.  EXECUTIVE SHALL BE ENTITLED TO THE FOLLOWING PAYMENTS
AND BENEFITS, SUBJECT TO EXECUTIVE’S EXECUTION OF THE RELEASE AGREEMENT AND THE
EFFECTIVENESS THEREOF ON OR WITHIN 30 DAYS AFTER THE TERMINATION DATE. 
EXECUTIVE SHALL BE CREDITED WITH TWELVE (12) MONTHS AFTER TERMINATION UNDER ANY
PROVISIONS GOVERNING RESTRICTED STOCK, OPTIONS OR OTHER EQUITY-BASED AWARDS
GRANTED TO EXECUTIVE BY GRAMERCY RELATING TO THE VESTING OR INITIAL
EXERCISABILITY THEREOF; PROVIDED THAT ANY UNVESTED OR UNEXERCISABLE RESTRICTED
STOCK, OPTIONS OR OTHER EQUITY-BASED AWARDS THAT WERE GRANTED AS PAYMENT OF A
CASH BONUS, AS DETERMINED AT THE TIME OF GRANT BY GRAMERCY, IN ITS SOLE
DISCRETION, SHALL BECOME FULLY VESTED AND EXERCISABLE ON THE RELEASE
EFFECTIVENESS DATE.  FOR PURPOSES OF DETERMINING THE EFFECT OF SUCH TWELVE (12)
MONTHS OF CREDIT WITH RESPECT TO ANY PERFORMANCE-BASED VESTING CRITERIA, (A) IF
SUCH TERMINATION OCCURS LESS THAN SIX MONTHS AFTER THE BEGINNING OF A
PERFORMANCE PERIOD, THEN PERFORMANCE-BASED VESTING SHALL BE BASED ON PERFORMANCE
DURING THE PRIOR PERFORMANCE PERIOD AND (B) IF SUCH TERMINATION OCCURS MORE THAN
SIX MONTHS AFTER THE


 


3

--------------------------------------------------------------------------------



 


BEGINNING OF A PERFORMANCE PERIOD, THEN PERFORMANCE-BASED VESTING SHALL BE BASED
ON PERFORMANCE DURING SUCH INTERIM PERIOD THROUGH THE MOST RECENTLY COMPLETED
FISCAL QUARTER.  ANY THEN VESTED UNEXERCISED STOCK OPTIONS GRANTED TO EXECUTIVE
BY GRAMERCY SHALL REMAIN VESTED AND EXERCISABLE UNTIL THE EARLIER OF (A) THE
DATE ON WHICH THE TERM OF SUCH STOCK OPTIONS OTHERWISE WOULD HAVE EXPIRED, OR
(B) THE SECOND JANUARY 1 AFTER THE TERMINATION DATE.  NOTWITHSTANDING THE
FOREGOING, THE PROVISIONS OF THIS SECTION 6(D) SHALL NOT APPLY TO LTIP UNITS
GRANTED PURSUANT TO SECTION 3 HEREOF, WHICH SHALL BE GOVERNED BY THE TERMS OF
THE LTIP UNIT AWARD AGREEMENT ENTERED INTO BY EXECUTIVE, GRAMERCY AND GKK
CAPITAL LP AS OF THE DATE HEREOF.


 

Other than as may be provided under Section 4 or as expressly provided in this
Section 6(d), Gramercy shall have no further obligations hereunder following
such termination.

 


7.                                       ARBITRATION.  ANY CONTROVERSY OR CLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE BREACH OF THIS AGREEMENT
THAT IS NOT RESOLVED BY EXECUTIVE AND GRAMERCY (OR ITS AFFILIATES, WHERE
APPLICABLE) SHALL BE SUBMITTED TO ARBITRATION IN NEW YORK, NEW YORK IN
ACCORDANCE WITH NEW YORK LAW AND THE PROCEDURES OF THE AMERICAN ARBITRATION
ASSOCIATION.  THE DETERMINATION OF THE ARBITRATOR(S) SHALL BE CONCLUSIVE AND
BINDING ON GRAMERCY (OR ITS AFFILIATES, WHERE APPLICABLE) AND EXECUTIVE AND
JUDGMENT MAY BE ENTERED ON THE ARBITRATOR(S)’ AWARD IN ANY COURT HAVING
JURISDICTION.


 


8.                                       NOTICES.  ALL NOTICES OR OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN HEREUNDER SHALL BE IN WRITING
AND SHALL BE DELIVERED BY HAND AND OR SENT BY PREPAID TELEX, CABLE OR OTHER
ELECTRONIC DEVICES OR SENT, POSTAGE PREPAID, BY REGISTERED OR CERTIFIED MAIL OR
TELECOPY OR OVERNIGHT COURIER SERVICE AND SHALL BE DEEMED GIVEN WHEN SO
DELIVERED BY HAND, TELEXED, CABLED OR TELECOPIED, OR IF MAILED, THREE DAYS AFTER
MAILING (ONE BUSINESS DAY IN THE CASE OF EXPRESS MAIL OR OVERNIGHT COURIER
SERVICE), AS FOLLOWS:


 


(A)                                  IF TO EXECUTIVE:


 

Roger Cozzi, at the address shown on the execution page hereof.

 

and:

 

Hoguet Newman Regal & Kenney, LLP

10 East 40th Street

New York, New York 10016

Attention:  Laura B. Hoguet

 


(B)                                 IF TO GRAMERCY:


 

Gramercy Capital Corp.

420 Lexington Avenue

New York, New York 10170

Attn: Corporate Secretary

 

with copies to:

 

Gramercy  Manager LLC

420 Lexington Avenue

New York, New York 10170

 

and:

 

4

--------------------------------------------------------------------------------


 

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts  02109

Attention:  Daniel Adams

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 


9.                                       AMENDMENTS.  NO AMENDMENT, MODIFICATION
OR WAIVER IN RESPECT OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IT SHALL BE IN
WRITING AND SIGNED BY THE PARTY AGAINST WHOM SUCH AMENDMENT, MODIFICATION OR
WAIVER IS SOUGHT.


 


10.                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT (OR ANY PORTION THEREOF) OR THE APPLICATION OF ANY SUCH PROVISION (OR
ANY PORTION THEREOF) TO ANY PERSON OR CIRCUMSTANCES SHALL BE HELD INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT BY A COURT OF COMPETENT JURISDICTION,
SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER
PROVISION HEREOF (OR THE REMAINING PORTION HEREOF) OR THE APPLICATION OF SUCH
PROVISION TO ANY OTHER PERSONS OR CIRCUMSTANCES.


 


11.                                 WITHHOLDING.  GRAMERCY SHALL BE ENTITLED TO
WITHHOLD FROM ANY PAYMENTS OR DEEMED PAYMENTS ANY AMOUNT OF TAX WITHHOLDING IT
DETERMINES TO BE REQUIRED BY LAW.


 


12.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF BOTH PARTIES AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS, INCLUDING ANY CORPORATION WITH WHICH OR INTO
WHICH GRAMERCY MAY BE MERGED OR WHICH MAY SUCCEED TO ITS ASSETS OR BUSINESS,
PROVIDED, HOWEVER, THAT THE OBLIGATIONS OF EXECUTIVE ARE PERSONAL AND SHALL NOT
BE ASSIGNED BY HIM.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
ENFORCEABLE BY EXECUTIVE’S PERSONAL AND LEGAL REPRESENTATIVES, EXECUTORS,
ADMINISTRATORS, ASSIGNS, HEIRS, DISTRIBUTEES, DEVISEES AND LEGATEES.


 


13.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ONE OR MORE COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND
THE SAME AGREEMENT, AND SHALL BECOME EFFECTIVE WHEN ONE OR MORE SUCH
COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES AND DELIVERED TO THE OTHER
PARTY.


 


14.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE,
WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.


 


15.                                 CHOICE OF VENUE.  SUBJECT TO THE PROVISIONS
OF SECTION 7, EXECUTIVE AGREES TO SUBMIT TO THE JURISDICTION OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR THE SUPREME COURT
OF THE STATE OF NEW YORK, NEW YORK COUNTY, FOR THE PURPOSE OF ANY ACTION TO
ENFORCE ANY OF THE TERMS OF THIS AGREEMENT.


 


16.                                 SECTION 409A.


 


(A)                                  ANYTHING IN THIS AGREEMENT TO THE CONTRARY
NOTWITHSTANDING, IF AT THE TIME OF EXECUTIVE’S SEPARATION FROM SERVICE WITHIN
THE MEANING OF SECTION 409A OF THE CODE, THE MANAGER DETERMINES THAT EXECUTIVE
IS A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION 409A(A)(2)(B)(I) OF THE
CODE OF EITHER THE MANAGER OR GRAMERCY, THEN TO THE EXTENT ANY PAYMENT OR
BENEFIT THAT EXECUTIVE BECOMES ENTITLED TO UNDER THIS AGREEMENT WOULD BE
CONSIDERED DEFERRED COMPENSATION SUBJECT TO THE 20 PERCENT ADDITIONAL TAX
IMPOSED PURSUANT TO SECTION 409A(A) OF THE CODE AS A RESULT OF THE APPLICATION
OF SECTION 409A(A)(2)(B)(I) OF THE CODE, SUCH PAYMENT SHALL NOT BE PAYABLE AND
SUCH BENEFIT SHALL NOT BE PROVIDED UNTIL THE DATE THAT IS THE EARLIER OF (A) SIX

 

5

--------------------------------------------------------------------------------



 


MONTHS AND ONE DAY AFTER EXECUTIVE’S SEPARATION FROM SERVICE, OR (B) EXECUTIVE’S
DEATH.  IF ANY SUCH DELAYED CASH PAYMENT IS OTHERWISE PAYABLE ON AN INSTALLMENT
BASIS, THE FIRST PAYMENT SHALL INCLUDE A CATCH-UP PAYMENT COVERING AMOUNTS THAT
WOULD OTHERWISE HAVE BEEN PAID DURING THE SIX-MONTH PERIOD BUT FOR THE
APPLICATION OF THIS PROVISION, AND THE BALANCE OF THE INSTALLMENTS SHALL BE
PAYABLE IN ACCORDANCE WITH THEIR ORIGINAL SCHEDULE.  ANY SUCH DELAYED CASH
PAYMENT SHALL EARN INTEREST AT A SIMPLE ANNUAL RATE EQUAL TO 5% PER ANNUM, FROM
THE DATE SUCH PAYMENT WOULD HAVE BEEN MADE IF NOT FOR THE OPERATION OF THIS
SECTION UNTIL THE PAYMENT IS ACTUALLY MADE.


 


(B)                                 THE PARTIES INTEND THAT THIS AGREEMENT WILL
BE ADMINISTERED IN ACCORDANCE WITH SECTION 409A OF THE CODE.  TO THE EXTENT THAT
ANY PROVISION OF THIS AGREEMENT IS AMBIGUOUS AS TO ITS COMPLIANCE WITH
SECTION 409A OF THE CODE, THE PROVISION SHALL BE READ IN SUCH A MANNER SO THAT
ALL PAYMENTS HEREUNDER COMPLY WITH SECTION 409A OF THE CODE.  THE PARTIES AGREE
THAT THIS AGREEMENT MAY BE AMENDED, AS REASONABLY REQUESTED BY EITHER PARTY, AND
AS MAY BE NECESSARY TO FULLY COMPLY WITH SECTION 409A OF THE CODE AND ALL
RELATED RULES AND REGULATIONS IN ORDER TO PRESERVE THE PAYMENTS AND BENEFITS
PROVIDED HEREUNDER WITHOUT ADDITIONAL COST TO EITHER PARTY.


 


(C)                                  THE DETERMINATION OF WHETHER AND WHEN A
SEPARATION FROM SERVICE HAS OCCURRED SHALL BE MADE IN ACCORDANCE WITH THE
PRESUMPTIONS SET FORTH IN TREASURY REGULATION SECTION 1.409A-1(H).


 


(D)                                 GRAMERCY MAKES NO REPRESENTATION OR WARRANTY
AND SHALL HAVE NO LIABILITY TO EXECUTIVE OR ANY OTHER PERSON IF ANY PROVISIONS
OF THIS AGREEMENT ARE DETERMINED TO CONSTITUTE DEFERRED COMPENSATION SUBJECT TO
SECTION 409A OF THE CODE BUT DO NOT SATISFY AN EXEMPTION FROM, OR THE CONDITIONS
OF, SUCH SECTION.


 


17.                                 ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER
WITH THE EMPLOYMENT AGREEMENT, CONTAINS THE ENTIRE AGREEMENT AND UNDERSTANDING
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO SUCH SUBJECT
MATTER.  THE PARTIES HERETO SHALL NOT BE LIABLE OR BOUND TO ANY OTHER PARTY IN
ANY MANNER BY ANY REPRESENTATIONS, WARRANTIES OR COVENANTS RELATING TO SUCH
SUBJECT MATTER EXCEPT AS SPECIFICALLY SET FORTH HEREIN.


 


18.                                 PARAGRAPH HEADINGS.  SECTION HEADINGS USED
IN THIS AGREEMENT ARE INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND WILL NOT
AFFECT THE MEANING OF ANY PROVISION OF THIS AGREEMENT.


 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THIS AGREEMENT IS ENTERED INTO AS OF THE DATE AND YEAR FIRST
WRITTEN ABOVE, AND IS BEING EXECUTED ON OCTOBER 27, 2008.


 


 

 

GRAMERCY CAPITAL CORP.

 

 

 

 

 

By:

  /s/ Marc Holliday

 

 

Name:

Marc Holliday

 

 

Title:

President

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

  /s/ Roger Cozzi

 

Name: Roger Cozzi

 

[Signature Page to Severance Agreement]

 

--------------------------------------------------------------------------------